Citation Nr: 1137058	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-30 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for left knee patellofemoral pain syndrome with degenerative joint disease.

2.  Entitlement to a rating greater than 10 percent for right knee patellofemoral pain syndrome with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to January 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In March 2011, a hearing was held before the undersigned Veterans Law Judge.

The Veteran has filed claims for service connection for a lower back disorder, to include as secondary to her service-connected bilateral patellofemoral pain syndrome with degenerative joint disease, and service connection for an acquired psychiatric disorder, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the March 2011 hearing, the Veteran asserted that her service-connected right and left knee disabilities have worsened since the May 2008 VA examination and that she was willing to undergo another VA examination in order to allow VA to accurately assess the current severity of her right and left knee disabilities.  Her VA treatment records also indicate that her knee disabilities may have increased in severity since the May 2008 VA examination.  In July 2009, a VA physician diagnosed the Veteran with chondromalacia of the patella of the left knee.  Later that month, a VA physical therapist noted a mild patella tracking problem and a nurse practitioner confirmed the diagnoses of chondromalacia of the left knee with a tracking problem and also diagnosed hypermobility of the left knee.  Lastly, February 2011 x-rays showed very mild degenerative joint disease in the medial compartment of the knees, bilaterally.

The record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.327(a); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Furthermore, the examination must take into account the records of prior medical treatment in order to provide a fully informed evaluation of the disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  In reviewing the Veteran's past medical history, the examiner must consider the lay evidence of the Veteran's symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Here, the examiner could not give an opinion in consideration of the Veteran's prior medical treatment as the examination report shows that the claims folder was not available for review, and, furthermore, review of the claims file shows that relevant medical records are not present.  A June 2007 VA treatment record notes that the Veteran's diagnosis was confirmed by a magnetic resonance imaging report (MRI) that is not of record, and a May 2008 MRI report and July 2009 x-ray report both provide findings with reference to the results of the June 2007 MRI report.  As such, the June 2007 MRI report must be associated with the claims folder in order to accurately assess the current state of the Veteran's right and left knee disabilities.  An effort should also be made to obtain any additional VA treatment records for the Veteran, dated since July 2009.

After these records are associated with the claims folder, the Veteran should be scheduled for a VA examination to assess the current severity of her right and left knee disabilities in consideration of her past medical history and examinations, including her prior medical treatment and the lay evidence describing her current 


symptomatology.  Barr v. Nicholson, 21 Vet. 303, 310-11 (2007).  At her March 2011 hearing, the Veteran complained of the limited motion, popping, crackling, feeling as though the bones in her knees were rubbing together, swelling, frequent occasions of giving out, and constant pain rated at an 8 on a scale of 1 to 10, with worsening symptoms in cold weather.  She has also previously complained of aching and burning.  See March 2009 notice of disagreement (NOD).  The examiner must also describe the Veteran's disability in sufficient detail so that the evaluation of the claim by the Board of Veterans Appeals may be fully informed.  Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records related to her knees from the James A. Haley Veterans' Hospital in Tampa, Florida, dated from April 2007 to June 2007, and after July 2009.  The Board is particularly interested in the June 2007 MRI report.  If these records are not available, a negative reply must be provided.

2.  Then, schedule the Veteran for a VA orthopedic examination to assess the current severity of her right and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

In consideration of the medical evidence of record and the Veteran's lay descriptions of her symptomatology, the examiner should provide the following information:

(a) Identify and describe in detail all residuals attributable to the Veteran's service-connected right and/or left knee patellofemoral syndrome with degenerative joint disease. 

(b) Provide the ranges of motion of the Veteran's right and/or left knee, i.e. flexion and extension, in degrees.  

(c) Determine, for each knee, whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  For example, if the Veteran's range of motion is likely to be further reduced by debilitating pain during the winter months or after climbing stairs, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) Determine whether the Veteran's right and/or left knee disabilities cause instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, and, if so, to what extent.



(g) Determine whether there is any evidence of recurrent subluxation or lateral instability of the right and/or left knee, and if so, to what extent.

(h) Determine whether there is genu recurvatum of the right and/or left knee, and, if so, whether it is acquired, traumatic, and if weakness and insecurity in weight-bearing is objectively demonstrated.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the medical evidence leading to the objective conclusions. 

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claims on appeal.  If the claims remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



